Citation Nr: 0533945	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  04-29 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a disability rating greater than 10 
percent for athlete's foot.  


REPRESENTATION

Appellant represented by:	Bruce R. Williams, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1968 to May 1970 
and from May 1975 to April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and July 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

The veteran testified before the undersigned at a Board 
videoconference hearing in May 2005.  A transcript of that 
hearing has been associated with the claims folder.

The Board notes that the RO has phrased the PTSD issue as 
service connection on the merits.  However, review of the 
claims folder reveals a prior denial of service connection 
for PTSD in April 2001 that the veteran did not appeal and 
therefore has become final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2005).  
Therefore, the issue is properly phrased, as listed above, as 
whether new and material evidence has been received to reopen 
the claim.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a disability compensation claim, the duty to assist 
includes obtaining records of relevant VA medical treatment.  
38 U.S.C.A. § 5103A(c)(2) (West 2002).  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  In this 
case, the veteran has indicated that he received treatment 
for PTSD and skin disorders at the VA Medical Center in New 
Orleans.  Evidence submitted by the veteran, including an 
October 2001 statement from a VA physician and VA outpatient 
records dated in 2005, confirms that he has received VA 
treatment relevant to the issues here on appeal.  However, 
the RO has not attempted to secure those records.  A remand 
is required in order to comply with the duty to assist.   

The Board observes that September 2005 VA outpatient 
treatment notes indicate that topical therapy had not 
resolved the veteran's service-connected athlete's foot; 
however, the veteran was unable to take oral medications due 
to an unrelated medical condition.  The applicable rating 
criteria for the disability include consideration of whether 
and for how long systemic therapy is required.  Previous VA 
examinations have not discussed whether systemic therapy 
would otherwise be recommended.  In order to best assist the 
veteran, the Board finds that a new examination that 
addresses this question is in order.       

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure from the VA 
Medical Center in New Orleans the 
veteran's records dated from March 2001 
to the present for treatment of any skin 
disorder and for PTSD.  

2.  The RO should then arrange for the 
veteran to be scheduled for an 
examination to assess the current 
severity of the service-connected 
athlete's foot.  The RO should advise the 
veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claim.

In addition to reporting all current 
physical findings, the examiner is asked 
to review all relevant VA treatment 
records for the previous 12-month period.  
The examiner's attention is directed to 
VA outpatient treatment notes dated in 
September 2005 that indicate that the 
veteran is unable to take oral 
medications for the service-connected 
athlete's foot due to an unrelated 
medical condition.  Based on a review of 
the records, the examiner is asked to 
state whether, and for what total 
duration during the previous 12 months, 
the veteran would have been prescribed 
systemic therapy if such therapy was not 
prohibited.  If the examiner is unable to 
provide such an opinion without resorting 
to speculation, the report should so 
state.    

3.  After ensuring proper completion of 
this and any other necessary development, 
the RO should readjudicate the issues on 
appeal considering all evidence received 
since the June 2004 statement of the 
case.  If the disposition of any issue 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

